Exhibit 10.1

FORWARD SHARE PURCHASE AGREEMENT

This Forward Share Purchase Agreement (this “Agreement”) is entered into as of
September 27, 2019, by and among GigCapital, Inc., a Delaware corporation (the
“Company”), Greenhaven Road Capital Fund 1, LP, a Delaware limited partnership
(“Greenhaven Fund 1”), and Greenhaven Road Capital Fund 2, LP, a Delaware
limited partnership (“Greenhaven Fund 2” and together with Greenhaven Fund 1,
“Greenhaven”).

Recitals

WHEREAS, the Company is a Private-to-Public Equity (PPE)™ company, also known as
a blank check company or special purpose acquisition company, formed for the
purpose of effecting a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination with one or more
businesses;

WHEREAS, the Company has entered into a stock purchase agreement with the
stockholders of Kaleyra, S.p.A. (“Kaleyra”) for the purpose of effecting a
combination with Kaleyra, and the Company has filed a preliminary proxy
statement with the Securities and Exchange Commission that will seek, among
other things, stockholder approval of the proposed business combination with
Kaleyra (the “Business Combination”); and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Company shall purchase from Greenhaven, and Greenhaven shall sell and transfer
to the Company, the shares of common stock, par value $0.0001 per share, of the
Company (the “Shares”) into which the rights of the Company (the “Rights”) held
by Greenhaven will convert into upon the closing of Business Combination on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

 

  1.

Purchase and Sale; Closing.

a.    Forward Share Purchase. Subject to the conditions set forth in Section 4,
Greenhaven shall sell and transfer to the Company, and the Company shall
purchase from Greenhaven, that number of Shares that the Rights (including the
Additional Rights (as defined below)) convert into upon the closing of the
Business Combination at the following purchase price: (1) $1.05 per Right for
the first 5,500,000 Rights (which reflects $10.50 per Share for the first
500,000 Shares); (2) $1.07 per Right for the next 2,500,000 Rights (which
reflects $10.70 per Share for the next 250,000 Shares); and (3) $1.10 per Right
for the next 2,000,000 Rights (which reflects $11.00 per Share for the next
200,000 Shares)(collectively, the “Share Purchase Price”).

b.    Closing. The Company shall purchase the Shares (including the Additional
Shares (as defined below)) on the later of the sixtieth day after the closing of
the Business Combination or January 1, 2020 (the “Closing Date”). No later than
two Business Days before the Closing Date, Greenhaven shall deliver a written
notice to the Company specifying the number of Shares the Company is required to
purchase, the aggregate Share Purchase Price and instructions for wiring the
Share Purchase Price to Greenhaven (the “Purchase Notice”). The closing of the
sale of the Shares (the “Closing”) shall occur on the Closing Date. On the
Closing Date, Greenhaven shall deliver the Shares (including the Additional
Shares) to the Company against receipt of the Share Purchase Price. For purposes
of this Agreement, “Business Day” means any day, other than a Saturday or a
Sunday, that is neither a legal holiday nor a day on which banking institutions
are generally authorized or required by law or regulation to close in San
Francisco, California.

2. Representations and Warranties of Greenhaven. Each of Greenhaven Fund 1 and
Greenhaven Fund 2 represents and warrants to the Company as follows, as of the
date hereof:



--------------------------------------------------------------------------------

a.    Organization and Power. Each of Greenhaven Fund 1 and Greenhaven Fund 2 is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and has all requisite power and authority to carry
on its business as presently conducted and as proposed to be conducted.

b.    Authorization. Each of Greenhaven Fund 1 and Greenhaven Fund 2 has full
power and authority to enter into this Agreement. This Agreement, when executed
and delivered by each of Greenhaven Fund 1 and Greenhaven Fund 2, will
constitute the valid and legally binding obligation of each of Greenhaven Fund 1
and Greenhaven Fund 2, enforceable against each of them in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

c.    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of Greenhaven in connection with the consummation of the transactions
contemplated by this Agreement.

d.    Compliance with Other Instruments. The execution, delivery and performance
by Greenhaven of this Agreement and the consummation by Greenhaven of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to Greenhaven, in each
case (other than clause (i)), which would have a material adverse effect on
Greenhaven or its ability to consummate the transactions contemplated by this
Agreement.

e.    Share Holdings. As of September 20, 2017, Greenhaven Fund 1 held 2,656,886
Rights and Greenhaven Fund 2 held 2,825,808 Rights, none of which have been
sold, offered or contracted to be sold, pledged transferred, assigned or
otherwise disposed of, directly or indirectly, or hedged, since such date.

f.    Disclosure of Information. Greenhaven has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of this Agreement, as well as the terms of the Business Combination,
with the Company’s management.

g.    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, neither Greenhaven Fund 1
nor Greenhaven Fund 2 or any person acting on behalf of Greenhaven nor any of
the Greenhaven’s affiliates (the “Greenhaven Parties”) has made, makes or shall
be deemed to make any other express or implied representation or warranty with
respect to Greenhaven and this offering, and the Greenhaven Parties disclaim any
such representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Greenhaven Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

  3.

Representations and Warranties of the Company. The Company represents and
warrants to Greenhaven as follows:

a.    Organization and Corporate Power. The Company is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

b.    Authorization. All corporate action required to be taken by the Company’s
Board of Directors in order to authorize the Company to enter into this
Agreement has been taken or will be taken prior to the Closing. All action on
the part of the directors and officers of the Company necessary for the
execution and delivery of this Agreement, the performance of all obligations of
the Company under this Agreement to be performed as of the Closing, has been
taken or will be taken prior to the Closing. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization,

 

2



--------------------------------------------------------------------------------

moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

c.    Disclosure. The Company has previously disclosed to Greenhaven material
non-public information with respect to the Company, which information has now
been publicly disclosed by the Company.

d.    Governmental Consents and Filings. Assuming the accuracy of the
representations made by Greenhaven in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, other than the Company is
required to file disclosure reports regarding such transactions in accordance
with the terms of the Exchange Act (as defined below).

e.    Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Charter, bylaws or other governing documents of the Company, (ii) of any
instrument, judgment, order, writ or decree to which the Company is a party or
by which it is bound, (iii) under any note, indenture or mortgage to which the
Company is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which the Company is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

f.    Adequacy of Financing. The Company will have available to it sufficient
funds to satisfy its obligations under this Agreement.

g.    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company or the Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by Greenhaven in Section 2 of this Agreement and in any certificate or agreement
delivered pursuant hereto, the Company Parties specifically disclaim that they
are relying upon any other representations or warranties that may have been made
by the Greenhaven Parties.

 

  4.

Additional Agreement by Greenhaven and Acknowledgement of the Company.

a.    Lock-up. Each of Greenhaven Fund 1 and Greenhaven Fund 2 agrees to
continue to hold, and not to offer, sell, contract to sell, pledge, transfer,
assign, or otherwise dispose of, directly or indirectly, or hedge (including any
transactions involving any derivative securities of the Company and including
any Short Sales (as defined below) involving any of the Company’s securities)
the Rights (including any Additional Rights), and any Shares that the Rights
convert into, until the Closing Date, including not to tender the Rights to the
Company in response to any tender offer that the Company may commence for the
Rights. For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities and Exchange Act of 1934 (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

b.    Option to Purchase Additional Rights. The Company hereby acknowledges that
nothing in this Agreement shall prohibit Greenhaven from purchasing up to an
additional 4,517,306 Rights (the “Additional Rights”) after September 20, 2019
and prior to the closing of the Business Combination. Any such Additional Rights
shall convert into approximately 451,730 additional Shares (the “Additional
Shares”) upon the Business Combination. Greenhaven’s Additional Shares shall be
purchased by the Company in accordance with Section 1.

c.    Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that Greenhaven shall after the closing of the Business
Combination have the right but not the obligation to sell any or all of its
Shares that the Rights convert into in the open market if the share price equals
or exceeds $10.50 per Share (the “OM Sale Price”). In furtherance of the
foregoing, Greenhaven shall have the right to sell such Shares at any time
provided that the price received by Greenhaven (not including any commissions
due by Greenhaven for the sale) is at least the OM Sale Price.

 

3



--------------------------------------------------------------------------------

d.    Right to Purchase Warrants. Nothing in this Agreement shall prohibit
Greenhaven from entering into a contract to purchase and/or sell Company
warrants.

 

  5.

Closing Conditions.

a.    The obligation of the Company to purchase the Shares at the Closing under
this Agreement shall be subject to the fulfillment, at or prior to the Closing
of each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by the Company:

i.    The Business Combination shall have been consummated;

ii.    The representations and warranties of the Company set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

iii.    Greenhaven shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Greenhaven at or prior
to the Closing; and

iv.    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Company of the Shares.

b.    The obligation of Greenhaven to sell and transfer the Shares at the
Closing under this Agreement shall be subject to the fulfillment, at or prior to
the Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by Greenhaven:

i.    The Business Combination shall have been consummated;

ii.    All filings that the Company is required to make under the Exchange Act
shall be current, true and accurate.

iii.    The representations and warranties of Greenhaven set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on Greenhaven or its ability to consummate the
transactions contemplated by this Agreement;

iv.    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing; and

v.    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
sale and transfer by Greenhaven of the Shares.

 

  6.

Termination. This Agreement may be terminated at any time prior to the Closing:

 

  a.

by mutual written consent of the Company and Greenhaven;

 

  b.

automatically if the stockholders fail to approve the Business Combination; and

 

4



--------------------------------------------------------------------------------

  c.

by each of Greenhaven Fund 1 and Greenhaven Fund 2 by giving written notice to
the Company on the date that is one Business Day prior to the Closing Date.

For the avoidance of doubt, in the event this Agreement is terminated, neither
Greenhaven Fund 1 nor Greenhaven Fund 2 shall be restricted with respect to its
ability to dispose of the Shares and the Additional Shares, if any, after the
termination date of this Agreement. This Agreement shall forthwith become null
and void and have no effect, without any liability on the part of Greenhaven or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 6 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

  7.

General Provisions.

a.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: GigCapital, Inc., 2749 E. Bayshore Rd.,
Suite 200, Palo Alto, CA 94303, Attention: Chief Financial Officer. All
communications to Greenhaven Fund 1 and Greenhaven Fund 2 shall be sent to the
address as set forth on the signature page hereof, or to such e-mail address,
facsimile number (if any) or address as subsequently modified by written notice
given in accordance with this Section 7(a).

b.    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Greenhaven agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
Greenhaven or any of its officers, employees or representatives is responsible.
The Company agrees to indemnify and hold harmless Greenhaven from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

c.    Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Closing.

d.    Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

e.    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

f.    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

g.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

h.    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

i.    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

j.    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Connecticut and to the
jurisdiction of the United States District Court for Connecticut for the purpose
of any suit, action or other proceeding arising out of or based upon this
Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of
Connecticut or the United States District Court for the Connecticut, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

k.    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

l.    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and Greenhaven.

m.    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

n.    Expenses. Each of the Company and Greenhaven will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

o.    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

p.    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

6



--------------------------------------------------------------------------------

q.    Specific Performance. Each party agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the other
party in accordance with the terms hereof and that the other party shall be
entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

GREENHAVEN:

Greenhaven Road Capital Fund 1, LP,

 

By:  

/s/ Scott Miller

Name: Scott Miller Title: Authorized Person

 

Address for    

Notices:    

  8 Sound Shore Drive, Suite 190, Greenwich CT 06830

Greenhaven Road Capital Fund 2, LP

 

By:  

/s/ Scott Miller

Name: Scott Miller Title: Authorized Person

 

Address for    

Notices:    

  8 Sound Shore Drive, Suite 190, Greenwich CT 06830

COMPANY:

GigCapital, Inc.

 

By:  

/s/ Dr. Avi Katz

  Name: Dr. Avi Katz   Title: Executive Chairman of the Board,   President & CEO

[Signature Page to Forward Purchase Agreement]

 

8